Citation Nr: 1115081	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-47 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for deformity of left patella, residual of left knee injury.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for right ankle disability, claimed as secondary to lumbar back disability.

5.  Entitlement to service connection for left ankle disability, claimed as secondary to lumbar back disability.

6.  Entitlement to service connection for right hip disability, claimed as secondary to lumbar back disability.

7.  Entitlement to service connection for left hip disability, claimed as secondary to lumbar back disability.

8.  Entitlement to service connection for a disability manifested by right-side pain, claimed as secondary to lumbar back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from October 1976 to November 1981 and from January to May 1991.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, granted service connection for right knee tendonitis, assigning a 10 percent evaluation; continued a 10 percent evaluation for deformity of the left patella; continued a 10 percent evaluation for degenerative joint disease of the lumbar spine; and denied service connection claims for bilateral ankle and hip disabilities as well as right-side pain, all claimed as secondary to service-connected lumbar spine disability.  The Board notes that the Veteran did not include, on his VA Form 9 received in December 2009, the issue of entitlement to service connection for right-side pain in the list of issues he wished to appeal, which he wrote in section 10 on the form.  However, the Veteran did check the box in section 9.A. of the form, therefore the Board must consider the service connection claim for right-side pain, as such issue was listed in the June 2009 statement of the case.  See Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011), (if a claimant uses a VA Form 9 and checks box 9.A. stating that 'I want to appeal all of the issues listed on the statement of the Case and any Supplemental Statement of the Case that my local VA office sent to me,' then all issues listed on the SOC are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).

As to the increased rating claims for right and left knee disabilities, the Veteran asserts that the most recent examination of the knees conducted in May 2009 is inadequate for rating purposes.  During his video hearing, he testified that he was examined by a nurse practitioner as opposed to a physician, and that the examination was too cursory.   He also complained that a goniometer was not used and range of motion testing on repetitive use was not conducted.  He feels that the examination was not reflective of the current level of severity of his knee disabilities.  The Veteran further indicated that despite examination findings to the contrary, he exhibited pain with range of knee motion, as well as instability.  Thus, to ensure that the Veteran is afforded due process under the law, an additional examination should be scheduled in light of the Veteran's contentions.  

The Veteran seeks service connection for a bilateral ankle and hip disabilities, secondary to his service-connected lumbar back disability.  At a May 2009 VA examination of the joints, the Veteran was diagnosed with degenerative joint disease of the right and left ankles, and bilateral sacroiliac joint disease.  However, the examination report does not provide an opinion as to whether these disabilities are proximately due to or the result of, his service-connected lumbar back disability.  See 38 C.F.R. § 3.310.  The Board does note that under the "Comments" section of a May 2009 VA examination (spine) report, the examiner indicated that there is an associated diagnosis of bilateral sacroiliac disease.  It is unclear from that statement however whether the examiner was actually relating the sacroiliac disease to the lumbar back disability, or whether he was merely reciting the Veteran's contentions.  

The Veteran also asserts that he has a disability manifested by right-side pain related to his service-connected lumbar back disability.  As such, he should be afforded a VA examination to determine whether such a relationship exists.  

As to the lumbar back claim, the Board notes that the Veteran last underwent a VA examination of his spine in May 2009.  However, during his May 2010 video hearing, he testified that he may have to have surgery on his lumbar back.  Thus, he has essentially asserted that his back disability has worsened.  VA is therefore required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of the lumbar back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  For this reason as well, the Board has no discretion and must remand this claim.

Lastly, the Board notes that during his May 2010 video hearing, the Veteran indicated that he is currently undergoing vocational rehabilitation.  A remand is also warranted so that all available VA and non-VA treatment records are obtained, to particularly include the Veteran's VA vocational rehabilitation records.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding evidence, to include a copy or an original of the Veteran's VA Vocational Rehabilitation file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed bilateral ankle disability, bilateral hip disability, and disability manifested by right-side pain, as well as the current severity of his service-connected right and left knee disabilities.  The claims folder should be made available to the examiner for review.  Any necessary tests should be conducted.

The examiner is asked to provide the following:  

a).  Diagnose all ankle disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a right and/or left ankle disability that is related to, or had its onset in service, and alternatively, whether it is at least as likely as not related to the service- connected lumbar back disability.  In doing so, the examiner should reconcile the opinion with the medical evidence and Veteran's contentions;   

b).  Diagnose all hip disabilities, to include sacroiliac joint disease, found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a hip disability that is related to, or had its onset in service, and alternatively, whether it is at least as likely as not related to the service-connected lumbar back disability.  In doing so, the examiner should reconcile the opinion with the medical evidence, to include the May 2009 VA examination (spine) report, and Veteran's contentions; and   

c).  Diagnose all disabilities manifested by ride-side pain found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a disability manifested by ride-side pain that is related to, or had its onset in service, and alternatively, whether it is at least as likely as not related to the service- connected lumbar back disability.  In doing so, the examiner should reconcile the opinion with the medical evidence and Veteran's contentions; 

d).  Identify and describe the severity of the Veteran's symptoms associated with his service-connected right and left knee disabilities.  Provide the range of motion of the right and left knees in degrees and note whether there is objective evidence of pain on motion.  Indicate whether the knees exhibit weakened movement, excess fatigability, or incoordination during flare-ups or with repeated use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

Also indicate whether there is evidence of recurrent subluxation or lateral instability of either knee.

All findings and conclusions should be set forth in a legible report.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected lumbar back disability, to include both orthopedic and neurological manifestations.  The claims folder should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

The examiner is asked to:  

a).  Report all findings and note all associated symptoms of the service-connected lumbar back disability;   

b).  Provide the range of motion of the lumbar spine in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.   If feasible, this determination should be expressed in terms of the degree of additional range of motion lost;

c).  Comment as to whether the Veteran has incapacitating episodes associated with his service-connected lumbar back disability, and if so, document the frequency of such incapacitating episodes;

d).  Specifically identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbar back disability.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  The examiner must also state whether the Veteran has related bowel or bladder problems; and

e).  Indicate the impact the Veteran's lumbar spine and bilateral knee disabilities have on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

